DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/13/2022 have been fully considered but they are not persuasive.

A – Applicant argues: On pages 7-9 of Remarks of 01/13/2022 that “Walker does not remedy the deficiency of Castinado with respect to either the validation of the second new record in the block chain, or the providing the key requester with secure access to the cryptographic key.”.

A – The Examiner respectfully disagrees: Castinado teaches “when someone sends cryptocurrency to another person, and blocks are created by users known as “miners” who use specialized software/equipment to create blocks. Users of the block chain create transactions that are passed around to various nodes of the block chain…” at least paragraph 169. 
Walker then teaches that there is a previous entry in a blockchain of an owner of an asset and then a transfer of the asset causes a new entry to the blockchain with a transfer of keys to the new user which are validated and the new user is supplied with secure access to the new keys [Walker, paragraphs 20 (when ownership is transferred 
Therefore Walker in combination with Castinado teaches the limitations of the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Castinado et al., (US Publication No. 2017/0132630), hereinafter “Castinado”, and further in view of Walker et al., (US Publication No. 2016/0364787), hereinafter “Walker”.

Regarding claims 1, 12 and 13, Castinado discloses
a computer implemented method of a receiving secure computing component to provide access to a cryptographic key for a key requester, the cryptographic key being associated with an owning secure computing component by a digitally signed record in a blockchain [Castinado, Abstract, paragraphs 167-169, a valid transaction is one that is digitally signed, spent from a valid digital wallet], 
Castinado, Abstract, figure 3] and includes a plurality of records validated by miner computing components [Castinado, Abstract, paragraph 169, when a miner successfully validates a transaction on the block chain…], 
wherein the key requester has associated a quantity of cryptocurrency by a digitally signed record in the blockchain [Castinado, paragraph 169], the method comprising: 
receiving a request from the key requester to access the cryptographic key [Castinado, paragraphs 169-174]; 
generating a first new record for storage in the blockchain to transfer a predetermined quantity of cryptocurrency associated with the key requester to be associated with the receiving secure computing component, the first new record being validated by the miner computing components [Castinado, Abstract, paragraph 169, blocks are created by users known as “miners”… when a miner successfully validates a transaction on the block chain…]; 

Castinado does not specifically disclose, however Walker teaches
responsive to the validation of the first new record, communicating a request to the owning secure computing component to transfer the cryptographic key to the receiving secure computing component [Walker, paragraphs 24, 27 and 53]; and 
responsive to securely receiving the cryptographic key at the receiving secure computing component and a validation of a second new record in the blockchain, 
Walker, paragraphs 20, 23-27 and 38].  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the transfer of a content/object etc., in order to provide the user with services or value during a transaction.

Regarding claim 2, Castinado-Walker further discloses
wherein the owning secure computing component verifies an entitlement of the key requester to access the cryptographic key [Walker, paragraphs 20, 23-27 and 38].  

Regarding claim 3, Castinado-Walker further discloses
herein the owning secure computing component generates the second new record in the blockchain associating the cryptographic key with the receiving secure computing component [Castinado, paragraphs 169-174].  

Regarding claim 4, Castinado-Walker further discloses
wherein the second new record is validated by the miner computing components [Castinado, paragraphs 169-174].  

Regarding claim 5, Castinado-Walker further discloses
wherein the second new record in the blockchain includes a reference to the original record for the cryptographic key such that the second new record supersedes the Walker, paragraphs 20, 23-27 and 38] key with the receiving secure computing component and to disassociate the key from the owning secure computing component.  

Regarding claim 6, Castinado-Walker further discloses
wherein the entitlement of the key requester is verified based on identification information for the key requester [Walker, paragraphs 20, 23-27 and 38].  

Regarding claim 10, Castinado-Walker further discloses
wherein the miner computing components confirm a state of the blockchain by reaching a consensus as to the state of the blockchain based on a proof of work [Castinado, paragraphs 169-176].  

Regarding claim 11, Castinado-Walker further discloses
wherein an insufficiency of a quantity of cryptocurrency associated with the key requester precludes access, by the key requester, to the cryptographic key [Castinado, paragraphs 174-176].  

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Castinado-Walker as applied to claim 1 above, and further in view of Smith et al., (International Publication No. WO 2018/125989), hereinafter “Smith”.

Regarding claim 7, Castinado-Walker does not specifically disclose, however Smith teaches
wherein each of the receiving secure computing component and the owning secure computing component is a  hardware security module (HSM) [Smith, paragraph 444].  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a hardware security module in order to provide security for the associated transitions.

Regarding claim 8, Castinado-Walker does not specifically disclose, however Smith teaches wherein at least some of the miner computing components are hardware security modules (HSMs) [Smith, paragraph 1175].  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a hardware security module in order to provide security for the associated transitions.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Castinado-Walker as applied to claim 1 above, and further in view of Goeringer et al., (US Publication No. 2017/0206523), hereinafter “Goeringer”.

Regarding claim 9, Castinado-Walker does not specifically disclose, however Goeringer teaches
wherein the blockchain is a distributed transactional database [Goeringer, paragraph 150].  
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J GOODCHILD whose telephone number is (571)270-1589. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/William J. Goodchild/Primary Examiner, Art Unit 2433